Title: To Thomas Jefferson from William Tatham, 7 November 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr Sir.
                            Lynhaven Inlet Novr. 7th. 1807.
                        
                        My last (4th. instant) advised You that I had consented, at Commodore De’Catur’s request, to proceed on the
                            Survey requisite to satisfy the requisitions of the Navy; and I expect to be farther informed on that head; as they
                            certainly do not expect to make me a [s]econd in the business. I have
                            stipulated for the same terms as in the Coast Survey in Carolina,
                            & the same motives which prompt me to Suspend my private concerns, at some risque, in this case, induce me also to
                            transmit to You the inclosed Memorandum.
                        There is a Seventy four under sail in the Bay, which I take to be the Triumph; & the Ship I last
                            mentioned is where she then was, but seems to have a list as if she touched the ground.
                        I have the honor to be Sir Yr. H Servt
                        
                            Wm Tatham
                            
                        
                        
                            PS. I am willing to revive My proposition reported April 1st. 1806.—& neglected last year through Mr. Randolph’s tion—
                        
                    